[Cite as State ex rel. Johnson v. Ohio Dept. of Rehab. & Corr. Bur. of Sentence Computation, 2016-Ohio-
5645.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


ROGER JOHNSON,                                    )        CASE NO. 16 MA 0069
                                                  )
        RELATOR,                                  )
                                                  )
VS.                                               )        OPINION AND
                                                  )        JUDGMENT ENTRY
THE OHIO DEPARTMENT OF                            )
REHABILITATION & CORRECTION                       )
BUREAU OF SENTENCE                                )
COMPUTATION,                                      )
                                                  )
        RESPONDENTS.                              )

CHARACTER OF PROCEEDINGS:                                  Petition for Writ of Mandamus

JUDGMENT:                                                  Petition denied.

APPEARANCES:

For Relator:                                               State ex rel. Roger Johnson, pro se
                                                           #198-212
                                                           878 Coitsville-Hubbard Road
                                                           Youngstown, Ohio 44505


For Respondents:                                           Atty. B. Kennedy
                                                           Assistant Attorney General
                                                           Criminal Justice Section
                                                           150 East Gay Street, 16th Floor
                                                           Columbus, Ohio 43215

JUDGES:


Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                           Dated: August 31, 2016
[Cite as State ex rel. Johnson v. Ohio Dept. of Rehab. & Corr. Bur. of Sentence Computation, 2016-Ohio-
5645.]
PER CURIAM.


        {¶1}    Roger Johnson (“Relator”) has filed an original action seeking a writ of
mandamus against the Ohio Department of Rehabilitation and Correction (ODRC)
and the Bureau of Sentence Computation (BOSC) (“Respondents”). His complaint
asks this Court to compel Respondents to recalculate the maximum expiration of his
sentence in compliance with the statute that was law and applicable at the time he
committed his crimes. For the following reasons, Respondents’ motion to dismiss is
granted, and Relator’s request for a writ of mandamus is denied.
                                 STATEMENT OF THE CASE
        {¶2}    This case concerns the calculation of multiple sentences stemming
from Relator’s multiple criminal cases spanning over 12 years. According to Relator,
in a 1986 case he was sentenced to 8 to 25 years for aggravated robbery. In another
case from that same year, Relator was sentenced to 1 year for forgery. In a 1990
case, Relator was sentenced to 2 to 5 years for theft and having a weapon while
under disability and a consecutive 3-year gun specification sentence. And in a 1998
case, he was sentenced to 9 months for a prison assault.
        {¶3}    Relator argues that the 1-year forgery sentence, the 3-year gun
specification sentence, the 9-month prison assault sentence, and the 2-year
minimum sentence for the theft and having a weapon while under disability
convictions should have all been added to the 8-year minimum term of his
aggravated robbery sentence. He also argues that the 5-year maximum term for the
theft and having a weapon while under disability convictions should have been added
to the 25-year maximum term for his aggravated robbery sentence. According to his
calculations, Relator contends his aggregate indefinite sentence should be 14 years,
9 months to 30 years. Although Relator does not provide a specific calculation of a
specific release date, he alleges that his 30-year maximum sentence expires in 2016.
        {¶4}    The exhibits attached in support of Relator’s petition reveal that he was
also sentenced in 2015 to a 3-year consecutive sentence for possession of a deadly
                                                                                       -2-

weapon while under detention. However, Relator fails to address this sentence in the
substantive portion of his petition.
                                       LAW & ANALYSIS
                                         Res Judicata
       {¶5}   Respondents argue that Relator’s claim here is barred by the doctrine
of res judicata because he previously filed a petition for a writ of habeas corpus in the
Scioto County Common Pleas Court seeking a recalculation of his maximum
expiration date.
       {¶6}   In general, the res judicata doctrine provides that “a final judgment
rendered by a court of competent jurisdiction on the merits is conclusive as to the
rights of the parties and their privies, and, as to them, constitutes an absolute bar to a
subsequent action involving the same claim, demand or cause of action.” State v.
Davies, 119 Ohio St. 3d 422, 2008-Ohio-4608, 894 N.E.2d 1221, ¶ 6.
       {¶7}   In 2010, Relator filed a habeas corpus petition against the Southern
Ohio Correctional Facility, Warden Donald Morgan, and the Bureau of Sentence
Computation. In dismissing that case, the court held:

              The Court having reviewed the entire file herein finds that
       although the Petitioner alleged that a maximum release date has been
       improperly calculated by the Bureau of Sentence Computation, he fails
       to establish a genuine issue of material fact. The Petitioner’s maximum
       release date has been calculated in accordance with Ohio law to be
       June 6, 2020. The Court further finds that Petitioner’s proposed 2016
       maximum release date is not possible given the terms of incarceration
       he is serving. Therefore, he is not entitled to declaratory judgment. As
       for the Petitioner’s petition for habeas corpus relief, the Court finds that
       Petitioner is not entitled to said relief as his sentence is not expired.
       Based upon the foregoing, the Court finds Petitioner’s petition to be not
       well taken and therefore overrules the same.

Johnson v. Morgan, Scioto C.P. No. 10CIH00263 (Mar. 28, 2011)
                                                                                     -3-

       {¶8}   A review of the Scioto County Common Pleas Court’s decision reveals
that it resolved the same claim that Relator is presenting in his petition for a writ of
mandamus before this Court. Accordingly, Relator’s petition for a writ of mandamus
is barred by the doctrine of res judicata.
                                   Multiple Sentences
       {¶9}   Even if Relator’s claim before this Court was not barred by res judicata,
a substantive review of the claim shows that it is without merit. Relator’s entire
argument is premised upon a misapplication of R.C. 2929.41, which governs multiple
sentences. Former R.C. 2929.41(C), which was in effect the last time Relator was
sentenced, contained four subsections addressing how consecutive sentences were
to be aggregated. Relator’s argument focuses on the first three of those subsections
which provided as follows:

              (1) When consecutive sentences of imprisonment are imposed
       for [a] felony * * * the minimum term to be served is the aggregate of the
       consecutive minimum terms imposed, and the maximum term to be
       served is the aggregate of the consecutive maximum terms imposed.

              (2) When consecutive sentences of imprisonment are imposed
       for [certain specified felonies including assault which occurs on the
       grounds of a state correctional institution] the minimum term to be
       served is the aggregate of the consecutive minimum terms imposed
       reduced by the time already served on any such minimum term, and the
       maximum term imposed is the aggregate of the consecutive maximum
       terms imposed.

              (3) When consecutive sentences of imprisonment are imposed
       [pursuant to a three-year or six-year firearm specification], all of the
       three-year terms of actual incarceration imposed pursuant to section
       2929.71 of the Revised Code and all of the six-year terms of actual
       incarceration imposed pursuant to section 2929.72 of the Revised Code
       shall be served first, and then the indefinite terms of imprisonment shall
                                                                                    -4-

      be served, with the aggregate minimum and maximum terms being
      determined in the same manner as aggregate minimum and maximum
      terms are determined pursuant to division (C)(2) of this section.

      {¶10} Applying these provisions to his sentences, Relator’s argues his
aggregate indefinite sentence should be 14 years, 9 months to 30 years. Relator
misapplies these provisions by treating his definite sentences of 1 year for forgery, 3
years for the firearm specification, and 9 months for prison assault as indefinite
sentences.   The fourth subsection of R.C. 2929.41(C) explains how definite and
indefinite sentences are to be aggregated:

             When a person is serving definite terms of imprisonment
      consecutively to indefinite terms of imprisonment, to three-year terms of
      actual incarceration imposed pursuant to section 2929.71 of the
      Revised Code, to six-year terms of actual incarceration imposed
      pursuant to section 2929.72 of the Revised Code, or to both indefinite
      terms of imprisonment and the three-year or six-year terms of actual
      incarceration, the aggregate of all of the three-year or six-year terms of
      actual incarceration shall be served first, then the aggregate of the
      definite terms of imprisonment shall be served, and then the indefinite
      terms of imprisonment shall be served, with the aggregate minimum
      and maximum terms being determined in the same manner as
      aggregate minimum and maximum terms are determined pursuant to
      division (C)(2) of this section.

      {¶11} Applying all four subsections of R.C. 2929.41(C) results in the correct
sentence calculated by Respondents.          According to Relator’s petition, he was
sentenced to two indefinite consecutive sentences: 8 to 25 years for aggravated
robbery and 2 to 5 years for theft and having a weapon while under disability. The
resulting aggregate consecutive indefinite sentence is an indefinite sentence
minimum of 10 years and an indefinite sentence maximum of 30 years, or more
simply put, 10 to 30 years. R.C. 2929.41(C)(4) expressly instructs that Relator’s 3-
                                                                                   -5-

year firearm specification sentence and remaining definite sentences of 1 year for
forgery, 9 months for assault, and 3 years for possession of a deadly weapon while
under detention must be served prior to the commencement of his aggregated
indefinite sentences.      In other words, contrary to Relator’s misinterpretation and
misapplication of the statute, his firearm specification sentence and definite
sentences were not to be added to the aggregate of his minimum indefinite
sentences but were to be served prior to the commencement of his indefinite
sentences. Therefore, the maximum expiration of Relator’s sentence was correctly
calculated by Respondents as June 6, 2023.
      {¶12} For all of the foregoing reasons, Respondents’ motion to dismiss is
granted, and Relator’s request for a writ of mandamus is denied. This case is hereby
dismissed.
      {¶13} Costs taxed against Relator. Final order. Clerk to serve notice as

provided by the Civil Rules.



Robb, J., concurs.

Donofrio, P.J., concurs.

DeGenaro, J., concurs.